Case: 13-40098      Document: 00512658966         Page: 1    Date Filed: 06/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 13-40098
                                                                                    Fifth Circuit

                                                                                  FILED
                                 Conference Calendar                          June 10, 2014
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

SAMUEL ADAN CASTILLO-RAMIREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-547-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       We granted appellant Samuel Adan Castillo-Ramirez’s motion for
summary disposition and affirmed, United States v. Castillo-Ramirez, 539 F.
App’x 400 (5th Cir. 2013), because Castillo-Ramirez’s challenge to the denial
of an additional one-level reduction under U.S.S.G. § 3E1.1(b) was foreclosed
by United States v. Newson, 515 F.3d 374, 377-78 (5th Cir. 2008). The Supreme


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40098   Document: 00512658966     Page: 2   Date Filed: 06/10/2014


                                No. 13-40098

Court vacated and remanded “for further consideration in light of the position
asserted by the Solicitor General.” Garcia v. United States, 134 S. Ct. 1539
(2014).
      Amendment 775 to the United States Sentencing Guidelines, which
became effective November 1, 2013, after the decision by this court, provides
that the government should not withhold the additional one-level reduction
under § 3E1.1(b) based on interests not identified in the guideline, such as
whether the defendant agrees to waive the right to appeal. U.S.S.G. Manual,
Supp. to App. C, Amendment 775, at 43-46 (2013). In United States v. Villegas
Palacios, No. 13-40153, 2014 WL 2119096, at *1 (5th Cir. May 21, 2014), we
applied Amendment 775 to a case on direct appeal in which the error was
preserved and the government conceded error. The panel announced that
      the other judges on the Court have reviewed this opinion, and all
      active judges have assented. The Court en banc therefore
      concludes Newson—to the extent it may constrain us from
      applying Amendment 775 to cases pending on direct appeal under
      our rule of orderliness—is abrogated in light of Amendment 775.

Id. n.1.

      In light of the Supreme Court’s order and Villegas Palacios, the
judgment is VACATED and REMANDED for resentencing.




                                      2